JONES, Judge.
It appears from the response filed in the above entitled and numbered cause.that an appeal was taken from the judgment of conviction sustained by the petitioners, which appeal was filed in this court on October 21, 1953, as Case No. A-12,004.
This habeas corpus action seeks modification of a sentence which can only be done by an appeal. The writ of habeas corpus may not be sustituted for an appeal, and since an appeal is pending, presenting the identical issues sought to be presented in this habeas corpus action, it is evident that this petition must be dismissed.
It is so ordered.
POWELL, P. J., and BRETT, J., concur.